DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities:  Although the phrase “characterized by” is acceptable to use, the phrase – comprising – or – including – is preferable to use in order to comply with U.S. practice.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundet (2006/0137311 A1).
Regarding to claim 1, Sundet teaches an air filter (20 in Fig. 2) comprising a frame (24) having a first member comprising a first surface; a filter (22) attached to the filter frame (24); and a pulling element (10) attached to the first member of the filter frame (24).  Sundet teaches a pulling element (10 in Fig. 2) being a flap (12a, 12b) comprising a top flap end portion (12) directly attached to an interface of a top surface of the top member of the filter frame (24) and an angled condition (see position of 12a (un-pulled position) & 12b (pulled position) in Fig. 2) in which the flap end portion (12b) does not contact the surface of the filter frame (24) when the flap (12) is configured to be held and pulled by a hand of a user.
Regarding to claim 2, Sundet teaches in an installed condition in which a majority portion of the air filter (20) is disposed in a housing except that the first surface is exposed from the housing (see paragraph 0023); and an uninstalled condition in which
another majority portion of the air filter is out of the housing (see paragraph 0024).
Regarding to claim 3, Sundet further teaches the air filter comprising a plurality of wires (26 in Fig. 2), wherein the filter frame (24) further comprises a top member; and a bottom member; wherein the filter (22) is between the top member of the filter frame and the bottom member of the filter frame; and wherein the plurality of wires (26) are between the top member of the filter frame and the bottom member of the filter frame.
Regarding to claim 7, Sundet teaches the pulling element (70 in Fig. 8) comprising a recess region (74) opposite the surface of the filter frame, wherein the pulling element (70) is in a non-accessible condition in which the first flap (72 in Fig. 7) is closed so that a front surface of the first flap (72) is co-planar with the surface of the the filter frame (24); and in an accessible condition the first flap (72 in Fig. 8) is opened 
Regarding to claim 10, Sundet teaches the pulling element (90 in Fig. 10) being a thread (92) surrounding a middle section of the filter frame (24); wherein the thread (92) is configured to be held and pulled via a tab (96) by a hand of a user.
Regarding to claim 11, Sundet teaches the pulling element (70 in Figs. 7 & 8) being a split-pin structure; wherein the pulling element (70 in Fig. 7) comprises a first leg (74); a second leg (76 in Fig. 7) opposite the first leg (74); and a holder (77 in Fig. 7) holding the first leg (74) and the second leg (76) to the surface of the filter frame (24); and wherein the pulling element (70) is in a folded condition (see Fig. 7) in which a distal end of the first leg (74) contacts the surface of filter frame (24); and a distal end of the second leg (76) contacts the surface of the filter frame; and an angled condition (see Fig. 7) in which the distal end of the first leg does not contact the first surface of the first member of the filter frame; the distal end of the second leg does not contact the first surface of the first member of the filter frame; and the distal end of the first leg and the distal end of the second leg are configured to be held and pulled by a hand of a user (see details of Figs. 7 and 8).
Regarding to claims 12 and 13, Sundet teaches the pulling element (10 in Fig. 2) being a patch or a loop (12); wherein the pulling element (12) comprises a first section (12a); and a second section (12b) directly connected to the first section (12a); wherein a surface of the first section (12a) is directly attached to a side surface of the filter frame (24); and
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 8, 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sundet (2006/0137311 A1), as applied supra.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
18.	Claims 14-17 call for various configurations of the pulling element such as a ball (claim 14), a removable tool (claim 15), a self-lock hook (claim 16) and a T-shape (claim 17).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the pulling element as a ball, a removable tool, a self-lock hook or a T-shape, or any other shape as desired, since it is well settled that mere change of shaped without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 23, 2021